UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File Number: 333-167451 CLASSIC RULES JUDO CHAMPIONSHIPS, INC. (Exact name of registrant as specified in its charter) Delaware 20-8424623 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Research Drive, Suite 16 Stamford, CT (Address of principal executive offices) (Zip Code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 daysx YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 13,605,871 shares of common stock as of August15, 2012. 1 CLASSIC RULES JUDO CHAMPIONSHIPS, INC. FORM 10-Q TABLE OF CONTENTS Item # Description Page Numbers PART I 4 ITEM 1 FINANCIAL STATEMENTS 4 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4 CONTROLS AND PROCEDURES 19 PART II 20 ITEM 1 LEGAL PROCEEDINGS 20 ITEM 1A RISK FACTORS 20 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4 MINE SAFETY DISCLOSURES 21 ITEM 5 OTHER INFORMATION 21 ITEM 6 EXHIBITS 21 SIGNATURES 22 EXHIBIT 31.1 CERTIFICATION PURSUANT TO RULE 13A-14(A) OF THE SECURITIES AND EXCHANGE ACT OF 1934OF THE PRINCIPAL EXECUTIVE OFFICER EXHIBIT 31.2 CERTIFICATION PURSUANT TO RULE 13A-14(A) OF THE SECURITIES AND EXCHANGE ACT OF 1934OF THE PRINCIPAL FINANCIAL OFFICER EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350OF THE PRINCIPAL EXECUTIVE OFFICER EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350OF THE PRINCIPAL FINANCIAL OFFICER 2 INFORMATION REGARDING FORWARD-LOOKING DISCLOSURE This quarterly report on Form 10-Q contains forward-looking statements. Statements in this report that are not historical facts, including statements about management’s beliefs and expectations, constitute forward-looking statements. These statements are based on current plans, estimates and projections, and are subject to change based on a number of factors, including those outlined under Item 1A, Risk Factors, in our most recent annual report on Form 10-K, and any updated risk factors we include in our quarterly reports on Form 10-Q and other filings with the SEC. Forward-looking statements speak only as of the date they are made, and we undertake no obligation to update publicly any of them in light of new information or future events. Forward-looking statements involve inherent risks and uncertainties. A number of important factors could cause actual results to differ materially from those contained in any forward-looking statement. Such factors include, but are not limited to, the following: •risks arising from material weaknesses in our internal control over financial reporting, including material weaknesses in our control environment; •our ability to attract new clients and retain existing clients; •our ability to retain and attract key employees; •risks associated with assumptions we make in connection with our critical accounting estimates; •potential adverse effects if we are required to recognize impairment charges or other adverse accounting-related developments; •potential downgrades in the credit ratings of our securities; •risks associated with the effects of global, national and regional economic and political conditions, including fluctuations in economic growth rates, interest rates and currency exchange rates; and •developments from changes in the regulatory and legal environment for advertising and marketing and communications services companies around the world. Investors should carefully consider these factors and the additional risk factors outlined in more detail under Item 1A, Risk Factors, in our 2011 Annual Report on Form 10-K and other filings with the SEC. 3 PART I ITEM 1FINANCIAL STATEMENTS CLASSIC RULES JUDO CHAMPIONSHIPS, INC. FINANCIAL STATEMENTS JUNE 30, 2012 CONTENTS Page Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 5 Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 and for the period from November 16, 2005 (date of Inception) to June 30, 2012 (unaudited) 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 and for the period from November 16, 2005 (date of inception) to June 30, 2012 (unaudited) 7 Consolidated Statement of Stockholders Deficit for the period from November 16, 2005 (date of inception) toJune 30, 2012 (Unaudited) 8 Notes to Consolidated Financial Statements (Unaudited)
